Exhibit 10.1

Draft - Subject to final approval by management

SETTLEMENT AGREEMENT

 

Between

 

 

Savara Inc.

 

900 S. Capital of Texas Highway

 

Suite 150

 

Austin, TX 78746

 

 

 

(Hereinafter “Savara”)

 

 

and

 

 

 

 

Serenova A/S

 

Kildeager 5A

 

2680 SolrØd Strand

 

 

 

(Hereinafter “Serenova”)

1.

Background

1.1

This Settlement Agreement is executed to witness the full, final and complete
settlement between Savara and Serenova with respect to any and all disputes,
claims or potential claims arising between them in regard to the payment of
service fees and actual costs to TFS Trial Form Support International AB (“TFS”)
and DOT World Co., Ltd. (“DOT”) in the amount of JPY 53,528,875 and related
consumption taxes in the amount of JPY 1,992,600 (collectively, the “TFS
Invoices”), related to the IMPALA study.

1.2

TFS and DOT have made claims against Savara for the TFS Invoices. According to
TFS and Savara, the TFS Invoices are related to the IMPALA study for activities
performed for Serenova (formerly Serendex Pharmaceuticals A/S) prior to July 15,
2016 which was the closing date under the Business Transfer Agreement and the
Addendum to the Business Transfer Agreement, dated May 13, 2016 (collectively,
the “BTA”) between Savara and Serenova.

 

 

--------------------------------------------------------------------------------

 

1.3

According to Savara, the liabilities for the TFS Invoices were not assumed by
Savara and are the sole responsibility of Serenova. In spite of this, Savara has
chosen to pay the TFS Invoices as TFS and DOT threatened to cease performing
under their contracts with Savara until the payments were made.

1.4

With reference to the contracts between TFS and Serenova (that were assumed by
Savara) Serenova has disputed the TFS Invoices. Serenova is of the opinion that
neither TFS, DOT nor Savara has a legitimate claim against Serenova in relation
to the TFS Invoices.

2.

Settlement

2.1

The parties hereto agree to settle the dispute described in Section 1 above as
follows:

2.2

Serenova shall pay an amount of USD 336,886.82 to Savara. The amount equals to
2/3 of the TFS Payments. Payment must be made no later than 15 days after the
Effective Date and shall be made by wire transfer to an account designated by
Savara (the “Payment Date”).

2.3

Subject to the provisions of this Section 2.3, Savara agrees to sell to Serenova
up to 650,000 shares of Savara common stock (the “Savara Shares”) at a price per
share equal to 90% of the volume weighted average price (VWAP) of Savara common
stock for the five (5) trading days ending on the date that Serenova provides
written notice to Savara of its election to purchases such shares (the “Election
Notice”). Serenova shall have the right, but not the obligation, to purchase the
Savara Shares by delivering the Election Notice to Savara at any time during the
Notice Period (as defined below). The Notice Period shall begin on the Payment
Date and shall terminate ninety (90) days after the Effective Date. The sale of
the Savara Shares to Serenova shall be made pursuant to an exemption from the
registration requirements of applicable U.S. securities laws as determined by
Savara and Serenova shall execute and deliver to Savara a purchase agreement (in
a form to be provided by Savara) (the “Purchase Agreement”) containing such
investment representations that Savara deems necessary to comply with such
securities exemption. Serenova acknowledges that the Savara Shares will not be
registered under U.S. securities laws and may only be sold pursuant to an
applicable exemption from such laws such as Rule 144 which requires, among other
things, that the shares be held for at least six (6) months from the date of
sale. The closing of the sale of the Savara Shares to Serenova shall occur upon
the execution of the Purchase Agreement by Serenova and the payment of the
purchase price by Serenova to Savara by wire transfer to an account designated
by Savara.

Page 2

--------------------------------------------------------------------------------

 

3.

General Provisions

3.1

Each Party's expenses and fees plus expenses of its advisors incurred in
connection with the negotiation, delivery and performance of this Settlement
Agreement are paid by such Party.

3.2

The content of this Settlement Agreement is confidential and shall be treated as
confidential by both parties. The parties shall thus refrain from all external
communication no matter in what form on the subject of this Settlement
Agreement. Notwithstanding the foregoing, Savara may disclose this Settlement
Agreement as required in connection with reports it files with the U.S.
Securities and Exchange Commission or where such disclosure is required by other
regulatory or government authority. The Effective Date of this Settlement
Agreement is the last date on which a signatory hereto signs this Settlement
Agreement.

3.3

The signatories signing this Settlement Agreement represent and warrant that
they are duly authorised to execute this Settlement Agreement on behalf of the
parties and to bind said entities to the terms, conditions, provisions, and
obligations set forth in this Settlement Agreement.

4.

Signatories

 

On behalf of Savara

 

On behalf of Serenova

 

 

 

Date: September 1st, 2017

 

Date: 1st of September 2017

 

 

 

[g20171108053549960694.jpg]

 

[g20171108053549962695.jpg]

 

Page 3